Title: From John Adams to Timothy Pickering, 28 September 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Sept 28th 1798

I have received your favor of Sept 20th and return you the comission for a judge of the supreme court, signed, leaving the name and date blank. You will fill the blank with the name of Marshall, if he will accept it, if not with that of Bushrod Washington. I cannot blame the former if he should decline, of the latter I have always heard the most agreeable accounts.
I have also received your letter of the 21st with its inclosures and the extract from Gen. Marshalls letter. I am of his opinion, that the world has seldom seen more extraordinary letters than those of Talleyrand.
I have the honor to be &c.

John Adams